DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 12/9/20.  The amendment and remark page 7, filed therein has overcome the previous double patenting rejection U.S 10166023 and two copending  double patenting application 16/211,436, 16/191,722 on interview dated 12/4/2020.  Therefore, the double patenting rejections now have been withdrawn.  Further, the three terminal disclaimers were approved by the office on 12/9/2020.

	Claims 301-315, 321-325 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 301 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim the step of wherein a first jaw includes an offset distal tip that projects toward a second jaw, wherein a buttress applier cartridge comprises a platform, a buttress disposed on the platform, a member, and a receiving feature, the method comprising: closing an end effector to clamp the platform between the first and second jaws, wherein in response to the clamping action of the end effector, the offset distal tip of the first jaw is received by the receiving feature of the buttress applier cartridge, one of the first or second jaws engages the buttress and the retainer member releases the buttress from the platform.
Claim 321 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim the step of wherein a first jaw includes an angled distal tip that projects toward a second jaw, wherein a buttress applier cartridge comprises a platform, a buttress disposed on the platform, a retainer member, and a receiving feature, the method comprising:(a) positioning the platform between the first and second jaws while the jaws are in an open state and while the retainer member retains the buttress on the platform; closing the end effector to clamp the platform between the first and second jaws, wherein in response to the clamping action of the end effector: the angled distal tip of the first jaw is received by the receiving feature of the buttress applier cartridge, one of the first or second jaws engages the buttress, and the retainer member releases the buttress from the platform.
Claim 324 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim the step of wherein a first jaw includes an offset distal tip that projects toward the second jaw, wherein a buttress applier cartridge comprises a platform, a buttress disposed on the platform, and a receiving feature, the method comprising: closing the end effector to clamp the platform between the first and second jaws, wherein in response to the clamping action of the end effector: the offset distal tip of the first jaw is received by the receiving feature of the buttress applier cartridge, and one of the first or second jaws engages the buttress.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771